Citation Nr: 0704689	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  06-14 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a pilonidal cyst, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2005 rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Additional evidence was associated with the claims file after 
the issuance of the statement of the case in March 2006.  A 
review of this evidence discloses that it is duplicative of 
evidence previously considered by the originating agency.  
Accordingly, a remand for the originating agency's review of 
this evidence is not required.  

The veteran failed to appear for a Board hearing, which was 
scheduled to be held in August 2006.  The veteran has offered 
no explanation as to why he failed to appear and he has made 
no request for another hearing.  Accordingly, the hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2006) (providing that failure to appear for a scheduled 
hearing to be treated as a withdrawal of the request).


FINDING OF FACT

The veteran's pilonidal cyst with residual scar, located at 
the lower spine in the perineal area, is recurrent and 
productive of pain, but does not cover an area exceeding 12 
square inches or 77 square centimeters or limit the motion of 
any joint.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
pilonidal cyst have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805, 7819 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession, by a letter mailed in October 2004, prior to its 
initial adjudication of the claim.  The veteran was also 
provided with the requisite notice with respect to the 
effective-date element of his claim in letters dated in March 
and June 2006.  Therefore, the Board is satisfied that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA treatment records 
identified by the veteran-except for those records of 
treatment he reportedly received from the Philadelphia VA 
Medical Center (MC).  The Philadelphia facility indicated 
that there were no records.  The veteran was afforded VA 
examinations in October 2004 and February 2006 to determine 
the severity of his service-connected pilonidal cyst 
disability.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate his claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation. 

Accordingly, the Board will address the merits of the claim.  


Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board also reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard, the 
Board notes that where, as here, entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In an October 2001 rating decision, the RO granted service 
connection for a recurrent pilonidal cyst and assigned a 10 
percent disability rating under Diagnostic Codes 7819-7803, 
effective February 5, 2001, the date of receipt of the 
veteran's claim.  In May 2004, the veteran filed the instant 
claim for an increased rating.  

VA treatment records show that in October 2003, the veteran 
complained that his pilonidal cyst was "working up."  

The October 2004 VA examination report notes that the 
veteran's records were reviewed.  The veteran reported that 
he experienced constant drainage of fluid from the cyst.  He 
maintained that his wife was a nurse and she would remove the 
hairs from the cyst.  He complained that the area was often 
painful.  The examiner reported that examination of the lower 
spine and perineal area revealed no evidence of a cyst or 
drainage.  There was a well-healed surgical scar without 
tenderness, keloid formation, deep scarring, or induration, 
and absent evidence of discharge, breakdown, or ulceration.  
There was no pain, swelling, or deformity.  The examiner 
provided a diagnosis of pilonidal cyst status post resection.  
The examiner acknowledged the veteran's subjective 
complaints, but noted that at the current time, there did not 
appear to be recurrence of the pilonidal cyst.  

The February 2006 VA examination report shows that the 
veteran reported that he continued to experience pain in the 
area of the cyst, which bothered him intermittently on a 
daily basis.  The pain was worse with walking, standing, and 
riding in a car.  He was not on any medication.  He indicated 
that the cyst drained approximately one time a month, which 
he treated himself.  The examiner reported that the 
examination revealed no evidence of a cyst or drainage.  
There was a well-healed surgical scar located at the superior 
aspect of the gluteal cleft/buttocks crease.  The scar 
measured approximately five centimeters in length.  The 
veteran complained of tenderness to palpation.  There was no 
adherence, keloid, erythema, skin breakdown, ulcer, drainage, 
elevation, depression, or inflexibility of the skin in the 
region of the scar.  The texture of the skin was normal and 
the scar appeared stable and pinkish in color.  The examiner 
noted a diagnosis of pilonidal cyst, status post resection.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Benign skin neoplasms are rated as disfigurement of the head, 
face, or neck, scars, or based on impairment of function.  38 
C.F.R. § 4.118, Diagnostic Code 7819 (2006).

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if they 
involve an area or areas exceeding six square inches (39 sq. 
cm), or a 20 percent evaluation if the area or areas exceed 
12 square inches (77 sq. cm).  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2006).

A note following Diagnostic Code 7801 provides that a deep 
scar is one associated with underlying soft tissue damage.

Scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2006).

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R.       § 4.118, Diagnostic Code 
7803 (2006).  A note following this diagnostic code provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).

A note following Diagnostic Codes 7802,7803 and 7804 provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.

Scars may also be rated based on the limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 
7805 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Analysis 

The medical evidence of record shows that the veteran's 
service-connected disability does not warrant an increased 
rating.  The pilonidal cyst with residual scar is recurrent 
and productive of pain, which is contemplated by the 
currently assigned 10 percent disability rating under 
Diagnostic Code 7803.  A 10 percent evaluation is the maximum 
schedular rating available under Diagnostic Code 7803.  
Diagnostic Codes 7802 and 7804 do not assign disability 
ratings in excess of 10 percent.  As for Diagnostic Code 
7801, the residual scar does not cover an area exceeding 12 
square inches or 77 square centimeters.  Lastly, as for 
Diagnostic Code 7805, there are no clinical findings that the 
recurrent cyst or residual scar, located at the lower spine 
in the perineal area, limits the motion of any joint.

The Board is cognizant of the veteran's contentions 
concerning the severity of his service-connected disability.  
Although the veteran is competent to report his symptoms, 
like all evidence his self reports must be evaluated in the 
light of the entire record.  The Board believes that the 
objective evidence of record, which as indicated above 
clearly corresponds to the criteria for a 10 percent rating, 
outweighs the veteran's statements.

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether the case should 
be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2006).  The record reflects that the 
veteran has not required frequent hospitalizations for his 
service-connected recurrent pilonidal cyst and that the 
manifestations of the disability are contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not warranted.

Finally, the Board has considered the benefit-of-the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
claim.  


ORDER

An increased rating for a pilonidal cyst is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


